Citation Nr: 0936124	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  06-10 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis of the low 
back.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from August 
1950 to August 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran seeks service connection for arthritis of the low 
back, which he argues is due to a motor vehicle accident he 
was in during service.  He states that he was thrown from a 
Jeep and hit his back on a tool box.  He states that he has 
had back pain since that time.  The Veteran's service 
treatment records appear to be incomplete due to a fire at 
the NPRC in St. Louis.  The available records do not reflect 
treatment for a back injury due to a motor vehicle accident.  
The Veteran has submitted a lay statement from a service 
comrade who has stated that the Veteran was involved in a 
motor vehicle accident and was injured while serving in the 
service and stationed in Austria.  Private records show 
current diagnoses of lumbar arthritis, herniated disc and 
spinal stenosis.  Additionally, the Veteran has submitted a 
photo of the accident and a statement from a private 
physician who reported in a May 2004 statement that from the 
Veteran's history, his back problem started after he injured 
his back 50 years ago when he was in the Army and was in a 
truck accident.  It was stated that it appears like the 
present arthritis in his back started after the injury in the 
accident. 

VA has a duty to obtain a medical examination if the evidence 
establishes: (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; (3) current disability may be associated 
with the in-service event; and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v.  
Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not been 
examined by VA to determine the etiology of his low back 
complaints.  In light of the Veteran's statement and his 
buddy statement of in-service treatment for injuries 
sustained in a motor vehicle accident, the private examiner's 
report, and a current diagnosis shown, the Board finds that a 
medical examination is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
orthopedic examination.  The claims file 
and a copy of this remand must be made 
available to the examiner for review and 
the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (a 50 percent probability or greater) 
that any currently diagnosed back 
disorder had its onset during active 
service or is related to any in-service 
disease or injury, including the motor 
vehicle accident when the Veteran was 
thrown from a Jeep.  In providing this 
opinion, the examiner should acknowledge 
the Veteran's complaints of continuity of 
symptomatology since service.  The 
rationale for all opinions expressed 
should be provided.   

2.  Then, readjudicate the Veteran's 
claim.  If the claim remains denied, 
provide the Veteran with a supplemental 
statement of the case (SSOC) and allow an 
appropriate time for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


